The defendant is indicted for a violation of section 3434a of the Revisal, in that he obtained board without paying therefor, with intent to defraud.
The prosecutrix testified that the defendant boarded with her nine weeks, promising to pay her $2.50 per week, and that he left without paying her; that she lived a mile in the country and had not taken out a license to keep a boarding-house, and that she had never entertained any other person as a boarder.
At the conclusion of the evidence the defendant moved for judgment of nonsuit, which was overruled, and the defendant excepted.
There was a verdict of guilty, and from the judgment pronounced thereon the defendant appeals.
The statute (Revisal, 3434a) does not make it indictable to obtain entertainment at a private house without paying therefor and with intent to defraud. The offense condemned, pertinent to this appeal, is obtaining any "lodging, food, or accommodation at an inn, boarding-house, or lodging-house without paying therefor, with intent to defraud the proprietor or manager thereof," and the question is presented as to whether one who has not taken out a license to keep a boarding-house, and who does not hold out her house as a place for the entertainment of the public, but who has on one occasion received one of the public for hire, is the keeper of a boarding-house. We think not. *Page 801 
The maxim Noscitur a sociis, which in ordinary speech means that you may know one by the company he keeps, is frequently resorted to in the interpretation of doubtful words in a statute, and when applied here, we find boarding-houses associated with inns and       (713) lodging-houses, well known places of public entertainment, and the words "proprietor" and "manager" are not usually used as descriptive of the owner of a private dwelling.
The language of the statute, therefore, strongly implies that only such places are held out for the entertainment of the public are included within its protection, and the definition of a keeper of a boarding-house byAssociate Justice Hoke in Holstein v. Phillips, 146 N.C. 370, as "one who reserves the right to select and choose his patrons, and takes them only by special arrangement, and usually for a definite time," excludes the idea that the entertainment of one person without the purpose or desire to entertain others comes within the description.
In Cody v. McDowell, 1 Lans. (N. Y.), 484, the Court, speaking to this question, says: "A boarding-house is as well known and as distinguishable from every other house in every city, village, and the country as an inn or tavern. It is a house where the business of keeping boarders generally is carried on and which is held out by the owner or keeper as a place where boarders are kept."
In that case it was held, where the plaintiff, who was a housekeeper but not accustomed to taking persons to board, received the defendant and his family, upon the defendant's application, into his house for an indefinite time, with the general understanding that the plaintiff was to be compensated for board and accommodation, that the plaintiff was not a boarding-house keeper. A private housekeeper who entertains a boarder for hire in a single instance is not a boarding-house keeper. A boarding-house is a quasi-public house where boarders are generally and habitually kept, and which is held out and known as a place of entertainment of that kind.
"A boarding-house is a house where the business of keeping boarders generally is carried on and which is held out by the owner or keeper as a place where boarders are kept." 4 A. and E., 590.
There is also another fatal objection to maintaining the prosecution, and that is that a failure to pay is not sufficient evidence of an intent to defraud. S. v. Griffin, 154 N.C. 611.
Reversed.
Cited: S. v. Barbee, 187 N.C. 704, 705 (g). *Page 802 
(714)